Citation Nr: 1213635	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to a disability rating in excess of 30 percent for asthma.

4.  Entitlement to an initial disability rating in excess of 10 percent for meralgia paresthetica, residuals of right hip injury.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable disability rating for hearing loss, left ear.

7.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder injury.

8.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 1999, including combat service in the Southwest Asia theater of operation and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought.  

In August 2011, the Veteran testified before an Acting Veterans Law Judge at a Travel Board hearing at the RO.  Notably, at that hearing the Acting Veterans Law Judge, pursuant to Percy v. Shinseki, 23. Vet. App. 37 (2009), took jurisdiction of issues of whether new and material evidence has been received to reopen claims for service connection for (1) a right shoulder injury and (2) bilateral ankle disorder.  See page 4 of the hearing transcript.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011 the Veteran testified at a hearing before an Acting Veterans Law Judge who has since retired from the Board.  Because that Acting Veterans Law Judge is no longer at the Board, the Veteran is entitled to another hearing with a Veterans Law Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  As such, in February 2012 the Board contacted the Veteran and offered him the opportunity if he wished to testify at another hearing before a Veterans Law Judge who would decide the claim on appeal.  See 38 C.F.R. § 20.707 (2011).  The Veteran responded in March 2012 that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  As such, this case must be remanded to the RO to arrange for a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a traveling Veterans Law Judge following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.707 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

